I concur in the majority opinion. There never was a time in the history of American jurisprudence when the right of a court of equity to issue an injunction to protect a citizen's property from imminent irreparable injury was not recognized by the courts and sustained by public opinion. No political party (except the Communist party) has in its platform ever challenged such a right. The protection of a citizen in the free enjoyment of his life, his liberty and his property was guaranteed by the 29th chapter of Magna Charta and is a principle of protection embodied in the federal constitution and in the constitutions of every one of the forty-eight states of the Federal Union.
The Act of June 2, 1937, P. L. 1198, 43 P. S. 206 a, b, c, was a complete departure from the equity procedure established in this Commonwealth in 1836 and followed for 101 years, and this departure was promptly rectified by the Act of June 9, 1939, P. L. 302, 43 P. S. 206 d. None of the three legislatures which have met since that rectification was effected have manifested any desire to undo it. Even the Act of 1937 in specifying the acts which could not be enjoined, was carefulnot to countenance the use of violence or any other kind ofunpeaceable methods to attain the ends for which employees went on a strike. For example, Sec. 6 of the Act declares that "no court . . . shall have . . . power in any case involving a labor dispute to issue any restraining order or temporary or permanent injunction which . . . restrains . . . any person . . . from doing, whether singly or in concert with others . . . any of the following *Page 459 
acts: (a) . . . (b) . . . (c) . . . (d) . . . (e) . . . (f) . . . (g) . . . (h) . . . (i) . . . (j) Assemblingpeaceably to do, or to organize to do, any of the acts heretofore specified, or to promote their lawful interests. (k) . . . (l) . . . (m) Advising, urging or otherwise causing or inducing, without misrepresentation, fraud or violence, others to do or not to do the acts heretofore specified;" (italics supplied).
Even in its declaration of "public policy", the Act of 1937 did not condemn all issuance of injunctions in cases involving labor disputes. It declared in Sec. 1 (b) that an "equity procedure that permits a complaining party to obtain a sweeping injunctive relief that is not preceded by or conditioned upon notice to and hearing of the responding party or parties or that permits sweeping injunctions to issue after hearing based upon written affidavits alone and not wholly or in part upon examination, confrontation and cross-examination of witnesses in open court is peculiarly subject to abuse in labor litigation for the reasons that", specifying four reasons that do not apply to the present case and which did not apply in the case of Carnegie-Illinois Steel v. United Steel Workers ofAmerica, 353 Pa. 420, as is pointed out on page 435 of that
opinion.
The injunction which we have ordered issued in the instant case does not interfere with peaceful picketing or with any other lawful act. It does prohibit the "defendant Union, its officers, representatives, agents and members and all other persons acting in concert with them (1) from preventing or attempting to prevent, by mass picketing, violence, intimidation or coercion, any person or persons from entering or leaving plaintiff's plants and properties and (2) from in any other manner seizing or holding said plants and properties." It is impossible to understand how any law-respecting person can object to the issuance of a restraining order against such palpably inexcusable and lawless acts as the decree we have ordered is directed against. Nolawful activity *Page 460 
of strikers or of others is curbed by such a decree. When any government becomes so impotent that it cannot, by acting through its courts, summarily prohibit such lawless acts as those above specified, it is recreant to the purposes of its creation. When a government permits an individual or a group of individuals to contemn its laws and deprive law-abiding individuals of their rights to either life or liberty or property, it is abjectly surrendering to anarchy.
Nothing can be found in Justice BRANDEIS' dissenting opinion in Truax v. Corrigan,1 257 U.S. 312, 367, 8, which (1) gives the slightest sanction to picketing which is coercive in character, or (2) gives the slightest sanction to any restriction on the power of a court of equity to restrain actual or threatened injury by violence directed against another's property. Justice BRANDEIS says in his opinion (p. 363): "Courts were required, in the absence of legislation, to determine what the public welfare demanded; — whether it would not be best subserved byleaving the contestants free to resort to any means notinvolving a breach of the peace or injury to tangibleproperty." (Italics supplied). Justice BRANDEIS, in reviewing the questions which had been decided by the Supreme Court of Arizona in the case then before the Supreme Court of the United States said that the Supreme Court of Arizona "made its decision on four controverted points of law". After briefly referring to the first three of these "points", which have no bearing on the instant case, he said: "The fourth question requiring decision was whether peaceful picketing should be deemed legal. Here, too, each of the opposing views had the support of decisions of strong courts." Unpeaceful picketing obviously had the support of decisions of no court.
The law of Arizona which Justice BRANDEIS declared he woulduphold, was a law which, as he points out, *Page 461 
"contains among other things, a prohibition against interfering by injunction between employers and employees, in any case growing out of a dispute concerning terms or conditions of employment, unless interposition by injunction is necessary toprotect property from injury through violence." (Italics supplied.)
In the instant case, it was not necessary for the plaintiff to show "that property damage" in the sense of property physically destroyed "was actually threatened or done". To keep defendants' representatives out of the plaintiff's plant by a show of force as was done in the instant case by defendants' agents, (for example, by a "captain of pickets" and others) was an assumption of dominion over another person's property and was, in legal effect, a lawless seizure of that property. It was as much a lawless seizure of another's property as would a striking chauffeur's forcible refusal to let his employer or the latter's family enter the employer's automobile. That the defendants claimed the right to control ingress to plaintiff's plant and maintained that claim by hostile force, is completely proved. It was shown that at one gate "a chain of thirty or forty pickets was marching in a circle" directly in front of it. They excluded from the plant the Director of the Laboratory, and many other laboratory officials and employes. At another gate, 13 pickets and two of their "officers" blocked ingress. As another laboratory official attempted to enter the gate, the "captain of pickets" said to him: "You aren't on our list so you can't get it. . . The boys in the picket line will keep you out. . . Are you looking for trouble?" But even if the number of pickets "amounted to not more than a corporal's guard" (as has been asserted) that would be wholly immaterial to the issue before us. If there was only one picket and if he succeeded in blocking ingress to the plant by a display of force, his act would be lawless and enjoinable. There is no act of violence against persons or property which should be beneath the notice of the organized agencies of government.2 *Page 462 
The supremacy of law is maintained by governmental agencies promptly operating against lawlessness wherever and whenever lawlessness attempts to act.
If the owners of property are to be deprived by law-defying crowds3 of the immemorial incidents of private ownership, such as the right of ingress and egress, and control and management, "the right of private ownership"4 will be a "right" devoid of substance. By the defendants' denial to plaintiff's employees of access to plaintiff's property, as was shown in this case, there was satisfactorily proved a loss to the plaintiff of $50,000 a day. That is one kind of loss of property which courts of equity are established to guard against. For the courts or other agencies of government to permit a citizen to be deprived of his property "even in a single instance" *Page 463 
strikes at the foundations of orderly society. When the legislature of this state attempted to deprive legitimate children of a part of their inheritance and vest that part in an illegitimate child, this court in Norman v. Heist, 5 W.  S. 171, speaking through Chief Justice GIBSON, said: (p. 173) "The right of property has no foundation or security but the law; and when the Legislature shall successfully attempt to overturn it, even in a single instance, the liberty of the citizen will be no more."
The right of peaceful picketing has long been recognized in this Commonwealth The right to seize another's property or to deny an owner of property or his representatives and employees access to that property has never been recognized in this Commonwealth or in this nation. In no opinion filed by any member of the United States Supreme Court in the case ofTruax v. Corrigan, supra, is there a single expression condemning the issuance of injunctions to prevent irreparable damage to property when such damage is threatened. The Supreme Court of the United States was as recently as 1939, in the case of Labor Board v. Fansteel Corp., 306 U.S. 240, unanimous5 in its condemnation of the seizure and retention of an employer's property by a "sit-down strike". In the latter case Chief Justice HUGHES, speaking for the Supreme Court, said: "The employees had the right to strike but they had no license to commit acts of violence or to seize their employer's plant. We may put on one side the contested questions as to the circumstances and extent of injury to the plant and its contents in the efforts of the men to resist eviction. The seizure and holding of the buildings was itself *Page 464 
a wrong apart from any acts of sabotage. But in its legal aspect the ousting of the owner from lawful possession is not essentially different from an assault upon the officers of an employing company, or the seizure and conversion of its goods, or the despoiling of its property or other unlawful acts in order to force compliance with demands. To justify such conduct because of the existence of a labor dispute or of an unfair labor practice would be to put a premium on resort to force instead of legal remedies and to subvert the principles of law and order which lie at the foundations of society."
The opinion of the majority of this Court in the instant case is in complete accord with the opinion of the United States Supreme Court in the case just cited, and with the opinions ofthis Court in every case in which the question now decided or any other question resembling it has been before it since the courts of this Commonwealth have had the jurisdiction and powers of a Court of Chancery.
1 Referred to in the dissenting opinion in the instant case.
2 A certain President of the United States who occupied that office in 1894 was acclaimed by his contemporaries and is acclaimed by history for declaring in a time of threatened forcible stoppage of mails by strike violence that "if it takes the entire Army of the United States to deliver one postal card in Chicago, that card will be delivered."
3 Today crowds are "determined to utterly destroy society as it now exists with a view to making it hark back to that primitive communism which was the normal condition of all human society before the dawn of civilization. . . The nationalization of mines, railways, factories and the soil . . . such are these claims." "The Crowd," by Gustav LeBon, p. 16.
4 The institution of private ownership of property is a necessary concomitant of a free society. Property is a by-product of work in a free society. A slave owns no property; a slave is property. There is not now and never has been a socialistic or communistic democracy or a socialistic or communistic republic, for a socialistic or communistic state can function only under a dictatorship. Such a state must (and always does) assume total control over all human activities in order to carry out its mandate to communize all property, satisfy all wants and establish the millenium. The organization essential to the functioning of a socialistic or a communistic state is utterly incompatible with the organization of either a democracy or a republic. Nations which remain free are those whose governments function under constitutional restraints and whose citizens respect the disciplines of the law.
5 In the case just cited Justice REED filed an opinion "dissenting in part" and Justice BLACK noted his concurrence in the "partial dissent". Justice REED did not dissent from the court's condemnation of the forcible seizure and retention of an employer's factory buildings. He declared, in substance, that he found in the "Labor Act" of 1935 "no protection for unlawful activity."